[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
In this proceeding in which plaintiff moves for a deficiency judgment after the law day passed in a strict foreclosure and defendant failed to redeem so that title vested in the plaintiff on November 20, 1990, the court finds as follows:
1. The amount due plaintiff on the original judgment of 10/15/90           $ 149,558.87
2. Attorney's fees allowed                    3,000.00
3. Interest from date of judgment to vesting of title                        1,462.65 ------------ $ 154,021.52
4. Less rents collected by plaintiff before title vested in plaintiff        —  8,112.00
5. Total judgment debt less rents collected
6. Value or property calculated as follows:
    a. Income P Package store $966 mo. $ 11,592 Apt. 1    $ 620 mo.       7,440 Apt. 2    $ 580 mo.       6,960 Vacant office              2,400 -------- Total economic rent     $ 28,392 Less allowance for vacancy at 5%               1,419 -------- Effective gross income             $  26,973.00
    b. Expenses Taxes                   $  2,654 CT Page 6264 Insurance                  1,400 Electric and gas           1,500 Repairs and maintenance    2,000 Management                   500 Miscellaneous                500 -------- Total expenses                         8,554.00 -----------
c. Net income                         $  18,419.00
d. Capitalization rate 12.8%
e. Property value ($18,419 x 12.8%)   $ 143,898.00
    f. Deficiency amount ($ 145,909 — $ 143,898)            $   2,011.00
    g. Interest on deficiency amount at 10% from 11/20/98 — 6/26/91 219 days at .55                           121.00
h. Additional attorney's fees               400.00
i. Costs on original judgment               651.00
j. Additional Appraiser's fees              350.00
k. Deficiency judgment                $   3,533.00
Deficiency judgment of $ 3,533 may enter in favor of plaintiff.
SATTER, J.